         Case 1:19-cv-01793-UNA Document 20 Filed 04/15/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
VICTOR B. PERKINS,                        )
                                          )
                        Plaintiff,        )
                                          )
            v.                            )                Civil Action No. 19-1793 (UNA)
                                          )
WILLIAM BARR, et al.,                     )
                                          )
                        Defendants.       )
_________________________________________ )


                                MEMORANDUM OPINION

       Plaintiff is a civil detainee in the custody of the Federal Bureau of Prisons. He demands

his immediate release and, as “Financial Compensation for the . . . Wrongful Civil Commitment

and Wrongful Imprisonment,” Compl. at 4, an award of $5 million. The Court will grant Plaintiff’s

application to proceed in forma pauperis and dismiss the complaint for the same reasons set forth

in Perkins v. Ashcroft, No. 17-cv-963 (D.D.C. June 16, 2017), aff’d, 708 F. App’x 694 (D.C. Cir.

2017) (per curiam).

       An Order is issued separately.




DATE: April 15, 2020                                /s/
                                                    AMY BERMAN JACKSON
                                                    United States District Judge
